internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09-plr-125536-02 date date legend decedent trust executive trustee executive trustee trustee a executive trustee executive trustee trustee b date date x corporation court dear this is in response to your letter dated date in which you requested a ruling under sec_2601 of the internal_revenue_code plr-125536-02 the facts submitted and representations made are as follows decedent created an irrevocable inter_vivos_trust trust on date with executive trustee executive trustee and trustee a as initial co-trustees the current co-trustees of trust are executive trustee and executive trustee who are officers of corporation and trustee b_trust was funded on date with x shares of common_stock of corporation you represent that there have been no modifications or amendments to trust and that there have been no additions to trust on or after date article two section a of trust provides that the trustees shall until date or until the death of the last to survive of decedent’s four children and eleven grandchildren whichever shall occur first pay the entire net_income each year to and among such educational religious or charitable organizations as are described in sec_501 sec_170 and sec_2522 of the internal_revenue_code as the trustees in their absolute discretion may select and in such amounts as they may determine article two section b of trust provides that if trust shall still be in existence on date then trustees shall after that date trustees shall accumulate the net_income and add it to the trust property provided however that the trustees may distribute among decedent’s four children their spouses and their issue or any one or more of them so much of the net_income and in such shares as the trustees in their absolute discretion may deem to be for his or her best interests article three section a provides that no distribution of trust property shall be made before date or until the death of the last to survive of decedent’s four children and eleven grandchildren whichever shall occur first article three section b provides that after date trustees may whenever in their absolute discretion they deem it to be for his or her best interest pay to decedent’s four children their spouses their issue or any one or more of them in such shares as the trustees may determine any or all of the trust property article three section c provides that upon the death of the last to survive of decedent’s four children and eleven grandchildren in termination of the trust i trustees shall divide the trust property into as many equal shares as there shall be then living children of decedent’s four children or children of the four children who died leaving issue who are then living and pay over absolutely outright and forever one of such equal shares to each child then living and one to the issue per stirpes then living of each deceased child of the four children of decedent or failing all such persons then ii trustees shall divide and pay over the trust property to those persons who under the laws of state then in force would have been entitled to inherit from the children of decedent’s four children plr-125536-02 article nine states that decedent expresses a preference that there be three trustees serving hereunder article nine further provides that executive trustee and executive trustee and each of their successor trustees shall serve as trustees only so long as they hold their executive positions with corporation when they for any reason cease to hold their executive positions with corporation they shall resign if for any reason executive trustee or executive trustee shall cease to serve as trustees then the successor trustee of each such trustee shall be appointed in the following order of preference chairman of the executive committee of corporation vice chairman of the executive committee of corporation who has continuously held that office for the longest period of time chairman of the board_of directors of corporation vice chairman of the board_of directors of corporation who has continuously held that position for the longest period of time some other executive of corporation appointed by a vote of the majority of members of the board_of directors of corporation then in office article twelve provides that trust shall be irrevocable the executive trustees have instituted a proceeding in court requesting that the trust be modified to allow for as deemed to be necessary and in the best interests of trust by the then existing executive trustees three corporation senior executives to serve as co-trustees along with trustee b or his successor the executive trustees have requested a ruling that the proposed judicial modification of trust to allow for as deemed to be necessary and in the best interests of trust by the then existing executive trustees three corporation senior executives to serve as co-trustees along with trustee b or his successor will not result in the loss of trust’s grandfathered status from generation skipping transfer_tax law and analysis sec_2601 imposes a tax on each generation-skipping_transfer made by a transferor to a skip_person under section a of the tax_reform_act_of_1986 the gst tax is generally applicable to generation-skipping transfers made after date section b a of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer gst tax shall not apply to any generation-skipping_transfer from a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added plr-125536-02 under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action will not cause a_trust that was irrevocable on date to lose its exempt status under sec_26_2601-1 a modification will not cause a_trust that was irrevocable on date to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst or the creation of a new gst to determine whether a particular amendment to a_trust shifts a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification sec_26_2601-1 example involves an irrevocable_trust for the benefit of the grantor’s issue which names a bank and five other individuals as trustees the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative expenses the example concludes that the modification pertains to the administration of the trust and that the trust will not be subject_to the provisions of chapter of the internal_revenue_code in this case trust currently has three trustees two of the trustees are senior executives of corporation and under the terms of trust these trustees are to be succeeded only by individuals who are executives of corporation the executive trustees have requested that court modify the terms of trust in a manner that would allow for three senior executives of corporation to serve as trustees of trust along with trustee b or his successor this modification pertains to the administration of the trust and therefore if the terms of trust modified in the manner discussed above the modification would not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore we conclude that the plr-125536-02 modification will not result in the loss of trust’s grandfathered status from generation skipping transfer_tax except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely james f hogan james f hogan senior technician reviewer office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
